Case 2:19-cv-17628-MCA-JAD Document 17 Filed 04/06/20 Page 1 of 1 PageID: 160




                                     vlesch@kreindler.com
                                         (212) 973-3482

                                          April 2, 2020

VIA ECF
Hon. Madeline C. Arleo
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

                      RE:     Extension per Standing Order 2020-04
                              Davydov v. Scandinavian Airlines System
                              2:19-cv-17628-MCA-JAD

Dear Judge Arleo,

        The undersigned represents the plaintiff, Anatoly Davydov, in the above captioned matter.
Plaintiff writes to confirm for the parties and docket that the Chief Judge’s Standing Order 2020-
04 captioned In re: Additional Measures Due to the Exigent Circumstances Created by COVID-
19 extends by forty-five (45) days the filing deadlines for plaintiff’s opposition and defendant’s
reply to the Motion to Dismiss (Doc. 14) pending in this matter.

       This motion was originally set for April 6, 2020, and was automatically adjourned once
pursuant to Local Rule 7.1(d)(5) to April 20, 2020.

       The next motion day that complies with Standing Order 2020-04’s filing deadline
extension will be June 15, 2020, making the new filing deadline for plaintiff’s opposition June 1,
2020, and the new filing deadline for defendant’s reply June 8, 2020.

                                                    Respectfully submitted,
                                                    KREINDLER & KREINDLER LLP


                                             By:    /s/ Vincent C. Lesch III
                                                            Vincent C. Lesch

cc:    Marissa Lefland, Esq. (via ECF)
       Bartholomew Banino, Esq. (via ECF)                           SO ORDERED
       CONDON & FORSYTH LLP
       Counsel for Defendant Scandinavian Airlines System             s/Madeline Cox Arleo       .
                                                                    MADELINE COX ARLEO, U.S.D.J.

                                                                    Date: 4/6/20
